STOKER, Judge,
concurring.
I concur in the result reached in this case. The principal opinion correctly holds that the trial court committed error in admitting into evidence the deposition of Helen Du-guay Reeves. We cannot justify this admission as there is no authority for it. Rather than dismissing the issue of the trial court’s error as inconsequential, as the principal opinion does, I would prefer to base affirmance on other grounds. In this case it is not necessary for us to consider the effect of the error in admitting the deposition of Mrs. Reeves. Any error was rendered moot when the plaintiff’s counsel took Mrs. Reeves on cross examination, questioned her extensively and established all relevant points which defendants had sought to establish through the inadmissa-ble deposition.